In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-497 CR

NO. 09-06-498 CR

NO. 09-06-499 CR

____________________


TONYA TERRIER CORRAL a/k/a TONYA TERRIER HINSON, Appellant


V.


THE STATE OF TEXAS, Appellee


and


TONYA MELISSA CORRAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 88098, 90169, and 91882




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Tonya Corral pled guilty to forgery and
two charges of burglary of a habitation. (1)  In each of the three cases, the trial court found the
evidence was sufficient to find Corral guilty, but deferred finding her guilty.  In the forgery
case, the trial court placed Corral on community supervision for four years and ordered her
to serve six months in a state jail facility as a condition of her community supervision.  In
each of the two burglary cases, the trial court placed Corral on community supervision for
eight years and ordered her to pay restitution.  In each of the three cases, the State
subsequently filed motions to revoke Corral's unadjudicated community supervision.  In
each, Corral pled "true" to four of the alleged violations of the terms of her community
supervision.  In each of the cases, the trial court found that Corral violated four of the
conditions of her community supervision and found her guilty.  In the forgery case, the trial
court assessed punishment at two years of confinement in a state jail facility.  The trial court
assessed punishment at twelve years of confinement in TDCJ in each of the burglary cases. 
The trial court ordered that the sentences in all three cases were to run concurrently. 
	Corral's appellate counsel filed a brief in each case that presents counsel's
professional evaluation of the record and concludes the appeal is frivolous.  See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).  On March 1, 2007, we granted an extension of time for
appellant to file a pro se brief in each case.  We received no response from the appellant.  We
reviewed the appellate records, and we agree with counsel's conclusion that no arguable
issues support the appeals.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgments. (2)
	AFFIRMED.

							_________________________________
								     HOLLIS HORTON
									     Justice								
Submitted on May 29, 2007
Opinion Delivered June 6, 2007								
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.	




 

1. In the forgery case, appellant's name is stated as "Tonya Terrier Corral a/k/a Tonya
Terrier Hinson."  In the burglary cases, appellant's name is stated as "Tonya Melissa Corral."

2. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.